

115 HR 2774 IH: Hack the Department of Homeland Security Act of 2017
U.S. House of Representatives
2017-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2774IN THE HOUSE OF REPRESENTATIVESJune 6, 2017Mr. Ted Lieu of California (for himself and Mr. Taylor) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo establish a bug bounty pilot program within the Department of Homeland Security, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Hack the Department of Homeland Security Act of 2017 or the Hack DHS Act. 2.Department of Homeland Security bug bounty pilot program (a)DefinitionsIn this section:
 (1)Bug bounty programThe term bug bounty program means a program under which an approved computer security specialist or security researcher is temporarily authorized to identify and report vulnerabilities within the information system of the Department in exchange for cash payment.
 (2)DepartmentThe term Department means the Department of Homeland Security. (3)Information systemThe term information system has the meaning given the term in section 3502 of title 44, United States Code.
 (4)Pilot programThe term pilot program means the bug bounty pilot program required to be established under subsection (b)(1). (5)SecretaryThe term Secretary means the Secretary of Homeland Security.
				(b)Establishment of pilot program
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a bug bounty pilot program to minimize vulnerabilities to the information systems of the Department.
 (2)RequirementsIn establishing the pilot program, the Secretary shall— (A)provide monetary compensations for reports of previously unidentified security vulnerabilities within the websites, applications, and other information systems of the Department that are accessible to the public;
 (B)develop an expeditious process by which computer security researchers can register for the pilot program, submit to a background check as determined by the Department, and receive a determination as to approval for participation in the pilot program;
 (C)designate mission-critical operations within the Department that should be excluded from the pilot program;
 (D)consult with the Attorney General on how to ensure that computer security specialists and security researchers who participate in the pilot program are protected from prosecution under section 1030 of title 18, United States Code, and similar statues for specific activities authorized under the pilot program;
 (E)consult with the relevant offices at the Department of Defense that were responsible for launching the 2016 Hack the Pentagon pilot program and subsequent Department of Defense bug bounty programs;
 (F)award competitive contracts as necessary to manage the pilot program and for executing the remediation of vulnerabilities identified as a consequence of the pilot program; and
 (G)engage interested persons, to include commercial sector representatives, about the structure of the pilot program as constructive and to the extent practicable.
 (c)ReportNot later than 90 days after the date on which the pilot program is completed, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the pilot program, which shall include—
 (1)the number of computer security researchers who registered, were approved, submitted security vulnerabilities, and received monetary compensation;
 (2)the number and severity of previously unidentified vulnerabilities reported as part of the pilot program;
 (3)the number of previously unidentified security vulnerabilities remediated as a result of the pilot program;
 (4)the average length of time between the reporting of security vulnerabilities and remediation of the vulnerabilities;
 (5)the average amount of money paid per unique vulnerability submitted and the total amount of money paid to security researchers under the pilot program; and
 (6)the lessons learned from the pilot program. (d)Authorization of appropriationsThere are authorized to be appropriated to the Department $250,000 for fiscal year 2018 to carry out this Act.
			